Citation Nr: 1735798	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-02 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic respiratory infections, to include as due to herbicide exposure. 

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for chronic ear infections, to include otitis media and otitis externa.

4.  Entitlement to service connection for sinusitis with nasal polyps.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1971 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in August 2015.  A transcript of the hearing is of record.  

In November 2015, the Board denied the claim for entitlement to service connection for chronic respiratory infections and remanded the other claims on appeal for additional development.  The Veteran appealed the denied claim to the Court of Appeals for Veterans Claims (Court).  In January 2017, the Court issued a memorandum decision vacating the Board's November 2015 denial of the claim for entitlement to service connection for chronic respiratory infections and remanded the issue back to the Board.  This claim has returned to the Board, along with the other claims listed on the first page of this decision.

When the appeal was previously before the Board in November 2015, the issues on appeal included claims for entitlement to service connection for left ear hearing loss and recurrent bacterial skin infections.  Service connection was awarded for left ear hearing loss and staphylococcal dermatitis in a March 2016 rating decision effective March 27, 2008.  The awards of service connection represent a full grant of the benefits sought on appeal and the claims for entitlement to service connection for left ear hearing loss and recurrent skin infections are no longer before the Board.

The issue of entitlement to service connection for chronic respiratory infections is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is due to in-service noise exposure and in-service exposure to staphylococcal bacteria.

2.  The Veteran's chronic ear infections, diagnosed as chronic bilateral otitis media and otitis externa, are related to bacterial exposure during active duty service and associated with service-connected staphylococcal dermatitis.

3.  The Veteran's rhinosinusitis with nasal polyposis is related to bacterial exposure during active duty service and associated with service-connected staphylococcal dermatitis.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  Service connection for chronic bilateral otitis media and otitis externa is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

3.  Service connection for rhinosinusitis with nasal polyposis is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for right ear hearing loss, chronic ear infections, and chronic sinusitis with nasal polyps as the disabilities are related to exposures during active duty service.  Specifically, the Veteran contends that he was exposed to herbicide agents during military service in the Republic of Vietnam which weakened his immune system and led to chronic infections of the ears, sinuses, and accompanying hearing loss.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  

The record establishes the claimed disabilities-the Veteran was diagnosed with right ear sensorineural hearing loss, chronic sinusitis, and otitis media upon VA examinations in February 2016.  VA and private treatment records also document findings of right ear conductive hearing loss, chronic rhinosinusitis with nasal obstruction, nasal polyps, and recurrent ear infections throughout the claims period.  The Board therefore finds that the first element of service connection is established. 

The second and third elements of service connection are also demonstrated.  Service records are negative for evidence of complaints or treatment related to the claimed conditions, but the Board notes that complete service records are not available for inclusion in the claims file.  Personnel records establish that the Veteran served as a heavy equipment operator and noise exposure during service is established.  Although the Veteran's hearing was normal at separation, the January 1971 separation examination documents mild hearing loss at several frequencies when compared to the February 1969 enlistment examination.  The Veteran has also described experiencing unsanitary conditions during his Vietnam service and the February 2016 VA examiner identified these conditions as the most likely cause of the Veteran's colonization with staphylococcal bacteria.  Thus, the Board finds that in-service injuries including exposure to noise and bacteria are present.  

The weight of the evidence establishes that the Veteran's right ear hearing loss, recurrent ear infections, and chronic sinusitis with nasal polyps are related to the in-service injuries discussed above.  Post-service medical records document recurrent treatment for ear infections and sinusitis/rhinitis dating from March 1972, less than six months after the Veteran's separation from active duty.  A March 1991 private doctor found that a culture from the Veteran's left ear drainage was consistent with a staphylococcal infection and in April 1991 the Veteran was diagnosed with significant conductive hearing loss related to a serious bilateral otitis media infection.  Although records dating from the 1970s and 1980s are limited, the Veteran and his friends and family have consistently and credibly reported his treatment for various recurrent infections of the ears and sinuses.  The available post-service treatment records also clearly establish the Veteran's recurring problems with bacterial and fungal infections.  The February 2016 VA examiner provided a medical opinion in favor of the Veteran's recurrent skin infections, linking them to exposure and colonization by staphylococcal bacteria during active duty service, and the Board finds that the same rationale applies to the claims for right ear hearing loss, bilateral ear infections, and sinusitis.  With respect to the right ear hearing loss, the Board also notes that service connection is currently in effect for left ear hearing loss and tinnitus as due to noise exposure during active duty.  The Board will therefore resolve any doubt in favor of the Veteran and find that service connection is warranted for right ear hearing loss, recurrent bilateral otitis media and otitis externa, and rhinosinusitis with nasal polyposis.  All the elements of service connection are present and the claims are granted.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for chronic otitis media and otitis externa is granted.

Entitlement to service connection for rhinosinusitis with nasal polyposis is granted.

REMAND

A remand is necessary in this case to comply with the January 2017 Court memorandum decision; specifically, the Veteran should be provided a VA respiratory examination to determine the nature and etiology of any respiratory infection.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed chronic respiratory infections.  The claims file must be made available to and reviewed by the examiner.

After performing all necessary tests, the examiner should determine whether the Veteran manifests a chronic respiratory disability, to include recurring infections.  If a respiratory disability is identified, the examiner should determine if it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), incurred in or aggravated by any incident of active duty service, to include the Veteran's presumed exposure to herbicides and/or his in-service exposure to staphylococcal bacteria.

The appellant contends that his exposure to herbicides weakened his immune system leading to the claimed recurrent infections.  He has submitted several internet articles indicating a possible relationship between herbicide exposure and immunity deficits.  The examiner must review these articles before issuing a medical opinion.  The Veteran is also service-connected for chronic infections of the skin, ears, and sinuses associated with in-service exposure to staphylococcal in the colonized state.

 All provided medical opinions must include a full rationale, i.e. explanation.  

2.  Then, readjudicate the claim on appeal with consideration of all evidence added to the claims file.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


